                                                             Case 5:20-cv-00316-CBM-KK Document 34 Filed 02/24/21 Page 1 of 2 Page ID #:131



                                                             1
                                                             2
                                                             3
                                                             4
                                                             5
                                                             6
                                                             7
                                                             8
                                                             9
                                                             10                       UNITED STATES DISTRICT COURT
                                                                                    CENTRAL DISTRICT OF CALIFORNIA
                     445 South Figueroa Street, Suite 3100




                                                             11
                         Los Angeles, California 90071




                                                             12
Almazan | Finneman




                                                                                                        )
                                                             13   TRIXY BETSWORTH, an individual;       )   CASE NO.: 5:20-cv-00316-CBM (KKx)
                                                                                                        )
                                                             14                      Plaintiff,         )   ORDER RE: JOINT STIPULATION
                                                             15   v.                                    )   OF THE PARTIES TO
                                                                                                        )   VOLUNTARY DISMISSAL
                                                             16   CANTERBURY AT INDIAN HILLS            )   PURSUANT TO FED. R. CIV. P.
                                                             17   HOMEOWNERS ASSOCIATION, a             )   41(a)(1)(A)(ii) [JS-6]
                                                                  California Corporation; FIRSTSERVICE )
                                                             18   RESIDENTIAL CALIFORNIA, LLC, a )
                                                             19   California Limited Liability Company; )
                                                                  and DOES 1 through 10, inclusive.     )
                                                             20                                         )
                                                             21                      Defendants.        )
                                                                                                        )
                                                             22                                         )
                                                             23                                         )
                                                             24
                                                             25
                                                             26
                                                             27
                                                                           ORDER RE: JOINT STIPULATION OF THE PARTIES TO VOLUNTARY DISMISSAL
                                                             28                           PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)
                                                             Case 5:20-cv-00316-CBM-KK Document 34 Filed 02/24/21 Page 2 of 2 Page ID #:132




                                                             1          Plaintiff Trixy Betsworth and Defendants Canterbury at Indian Hills
                                                             2    Homeowners Association and FirstService Residential California, LLC have filed a
                                                             3    joint stipulation pursuant to Fed. R. Civ. P. 41(A)(1)(A)(ii) for the voluntary dismissal
                                                             4    of this matter in its entirety with prejudice. In light of the parties’ joint stipulation for
                                                             5    dismissal, IT IS ORDERED THAT this matter is dismissed with prejudice.
                                                             6          IT IS SO ORDERED.
                                                             7
                                                             8    DATED: FEBRUARY 24, 2021                           ______________________________
                                                             9                                                       Hon. Consuelo B. Marshall
                                                                                                                     United States District Judge
                                                             10
                     445 South Figueroa Street, Suite 3100




                                                             11
                         Los Angeles, California 90071




                                                             12
Almazan | Finneman




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28                                                -1-
                                                                       ORDER RE: JOINT STIPULATION OF THE PARTIES TO VOLUNTARY DISMISSAL PURSUANT
                                                                                                 TO FED. R. CIV. P. 41(a)(1)(A)(ii)
